EXHIBIT 10.5
 
ESCROW RELEASE AGREEMENT
 
This Escrow Release Agreement, dated as of April 28, 2011 (the “Release
Agreement”), by and among JGB Management Inc., a New York corporation, as agent
for the JGB Holders (“JGB”) and ANTs Software Inc, a Delaware Corporation
(“ANTs”).
 
Reference is made to the Escrow Agreement, dated as of March 3, 2011, by and
among JGB, ANTs and Wells Fargo Bank, National Association, a national banking
association, as escrow agent (the “Escrow Agreement”).  Capitalized terms used
herein without definition shall have the meaning set forth in the Escrow
Agreement.
 
Section 1.          Release of JGB Escrow Amount.
 
(a)       Pursuant to Section 1.3(a)(vi) of the Escrow Agreement, JGB and ANTs
hereby jointly instruct Escrow Agent to disburse the JGB Escrow Amount, together
with all interest accrued thereon in the JGB Escrow Account (the “Escrow
Funds”), to the account of the JGB Holders, as set forth below.
 
(b)       The Escrow Funds shall be transferred to the following accounts of the
JGB Holders (comprised of separate wire transfers in the amounts of $1,562,500,
$781,250 and $781,250 to SAMC LLC, JGB Capital LP, JGB Capital Offshore Ltd.,
respectively):
 
                            REDACTED


Section 2.          Reduction in Principal Amount of JGB Holder Notes.  JGB, the
JGB Holders and ANTs hereby agree that: (i) the outstanding principal amount of
the 5% Convertible Note issued by ANTs due March 3, 2016 and held by JGB Capital
LP  be reduced by the amount of $781,250 (ii) the outstanding principal amount
of the 5% Convertible Note issued by ANTs due March 3, 2016 and held by JGB
Capital Offshore Ltd. be reduced by the amount of $781,250 and (ii) the
outstanding principal amount of the 5% Convertible Note issued by ANTs due March
3, 2016 and held by SAMC LLC  be reduced by the amount of
$1,562,500.  Accordingly, JGB, the JGB Holders and ANTs agree that as so
adjusted, the aggregate principal amount of the Notes held by SAMC LLC, JGB
Capital Offshore Ltd. And JGB Capital LP are $537,500, $268,750 and $268,750,
respectively.
 
Section 3.          Termination of Escrow Agreement.  Upon the disbursement of
the Escrow Funds to JGB, the Escrow Agreement, pursuant to Section 1.5 thereof
shall terminate, except that the provisions of Sections 1.4(c), 3.1 and 3.2
shall survive termination.
 
Section 4.          Miscellaneous.  The provisions of Article 4 of the Escrow
Agreement shall apply mutatis mutandis to this Release Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Escrow Release Agreement has been duly executed as of
the date first written above.
 
 

  ANTs SOFTWARE INC.           By: /s/ Joseph Kozak             Name: Joseph
Kozak              Title: CEO                            
JGB MANAGEMENT INC.
          By: /s/ Brett Cohen             Name: Brett Cohen             Title:
Partner   

 
 

ACKNOWLEDGED:                   WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Escrow Agent       By:           Name:            Title:     

 
 
 

--------------------------------------------------------------------------------

 
 

AGREED AND ACCEPTED:   SAMC LLC      
By:
/s/ Brett Cohen         
Name:
Brett Cohen        
Title:
Partner               JGB CAPITAL LP       By: /s/ Brett Cohen           Name:
Brett Cohen        
Title:
/s/ Brett Cohen                 JGB CAPITAL OFFSHORE LTD.       By: /s/ Brett
Cohen           Name: Brett Cohen         
Title:
Partner   

 
 
[SIGNATURE PAGE TO ESCROW RELEASE AGREEMENT]
 
 
 